£ II -f$                            RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS
                            NO.   PD-0616-15

   CRIGN                          IN   THE

                      COURT OF CRIMINAL APPEALS


                            IN AUSTIN TEXAS                   Abel Acosta, Clerk

MELVIN LEE SANDERS,   III                                   PETITIONER

                                   Vs.

THE STATE OF TEXAS                                          RESPONDANT




                PETITIONER'S MOTION FOR REHEARING




On rehearing from a refusal of the Court of Criminal Aimea-Ls irln
                                                                TfLtU IfM
No. PD-0616-15 on October 7, 2015,                     COURT OF CRIMINAL APPEALS


                                                            Abel Acosta, Clerk



                                       Melvin Lee Sanders, III

                                       #01931978-Coffield

                                       2661 FM 2054

                                       Tenn.Colony, Tx. 75884

                                       Pro   se.
                          NO.   PD-0616-15

MELVIN LEE SANDERS, III           §   IN THE COURT OF CRIMINAL
                                  §
V.                                §   APPEALS AT AUSTIN, TEXAS.
                                  §
THE STATE OF TEXAS                §


                      MOTION FOR REHEARING

     COMES NOW, Melvin Lee Sanders, #01931978, Petitioner in the

above -styled and -numbered cause and files his motion for Re

hearing, and shows this Honorable Court GOOD CAUSE to GRANT re
hearing as follows:

               THE 10th COURT OF APPEALS' DECISION

     The 10th District Court of Appeals ultimately denied relief
because (1) Ms. Grant's affidavit (a juror who sat on the Peti
tioner's trial) failed to name the juror who made the statement
"He's going to jail anyways," while they were deliberating. (2)
There was no indication in the record that the motion for a new

trial was presented to the trial court. (3) There was no hearing:
set or held to adduce facts not in the record to expand on Juror
Grant's affidavit, being the result of a motion for new trial
not presented to the trial court. And, (4) There is no evidence

on the record to indicate the trial court's instruction did not

cure any prejudice associated with the witness' non-responsive,
answers. See Memorandum Opinion *7.

                      PETITIONER'S ARGUMENT

     The Petitioner argues and presents his motion for new trial

to this Honorable Court, filed on July 7, 2014. See Appendix A
affixed. This motion was presented to the trial court. Additions
Sanders v. State                                         Page 1
                          MOTION   FOR REHEARING

ally, it was the duty of the trial court to order for a hearing

to expand Ms. Grant's affidavit. Further, if the trial court

would have ordered for a hearing, Ms. Grant would have provided

Specific facts, names (if known), and any other relevant facts
that will support Petitioner's motion for new trial.

     Axiomly, there is no legitimate reason the 10th Court'of

Appeals would completely egnore the fact that the Petitioner has

filed a motion.for new trial. See Appendix A affixed. Therefore,

there is a substantial amount of evidence, simply by the pre

sentation of the Petitioner's Appendix A alone, in order to

constitute for   this   Honorable court   to rehear   this case at hand.

     Secondly, the 10th District Court of Appeals concluded that

there is "no evidence on the record to indictate the trial ?.:v."

court's instruction did not cure any prejudice associated with

the witness' non-responsive answers." See Memorandum Opinion *7.

     Truly, the jury did not regard any type of instructions from

the trial judge at all because Ms. Grant revealed that the entire

deliberation was over the Petitioner's extraneous and pending
offense-s—concluding that "He's going to jail anyways," even if
they found him not guilty. Additionally, discussed the fact that

one of the juror's was a victim of Sexual Abuse. The jury did not
follow the instructions and the jury did not come to an unanimous

verdict based on the evidence at trial—dening Petitioner's pre
sumption of innocence. Instead, the jury came to a conclusion of

guilty based on one juror's past sexual abuse history.(that was

Sanders v. State                                                Page 2
                      MOTION FOR REHEARING

concealed from the entire tribunal with the rest of the parties),

and the Petitioner's pending charge(s)..
    Finally, the Petitioner implores this Honorable Court to

grant rehearing becuase of the overwhelming amount of evidence
that cannot be overlooked. See Appendix A affixed.

                           PRAYER FOR RELIEF

     The Petitioner prays that this Honorable Court will GRANT

rehearing and request for briefs on the merits, or as rendered

by this Honorable Court.

                                  Me^^CfoA%>Ozv>TIC
                                   Melvin Lee   Sanders   III
                                   #01931978-Coffield
                                   26611FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.



                       INMATE DECLARATION


     I, Melvin Sanders, III, #01931978, being incarcerated in the

TDCJ-CID Coffield unit in Anderson County,.declares that the ::

foregoing is true and correct under the penalty of perjury. Exe
cuted this day of November 19, 2015.

                                   Melvin LeeSandersIII
                                   #01931978-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.



                           PR00FF0F MAILING

     I, Melvin Sanders, III, #01931978, have placed this motion
for rehearing in the internal mailing system of the Coffield unit
Sanders v. State                                                Page 3
                       MOTION   FOR   REHEARING


on November 19, 2015. This is true and correct under the penalty
of perjury. Executed this day of: November 19, ,2015.
                                               ,£015.   ^

                                  Melvin Sanders III
                                  #01931978-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro   se.




Sanders v. State                                            Page 4
                            NO.   PD-0616-15

MELVIN LEE SANDERS, III             §     IN THE COURT OF CRIMINAL
                                    §
V.                                  §
                                    §
THE STATE OF TEXAS.                 §     APPEALS AT AUSTIN, TEXAS.


                      CERTIFICATION OF GOOD FAITH

     I, Melvin Lee Sanders, III, #01931978, Petitioner certifies

that this motion for rehearing is substantially grounded, and

done in good faith and not for any form of delay. See T.R.A.P.
73.2(c). This is true and correct under the penalty of perjury.

Executed this day of November 19,,2015.


                                    Main dye 0rx/ne(giairr
                                    Melvin Lee Sanders,III
                                    #01931978-Coffield
                                    2661 FM 2054
                                    Tenn.Colony, Tx. 75884
                                    Pro   se.




             CERTIFICATION PAGE IN SANDERS v.       STATE.
CLERK of      the Court of
Criminal Appeals at Austin
P.O. 12308, Capitol Station
Austin, Tx. 78711                                  Nov. 19, 2015



      RE: Sanders v. State, No. PD-0616-15


      Dear Clerk of the Court,

     Enclosed is a copy of the motion for rehearing that is due
on November 23, 2015, as ordered. Enclosed also is a motion to
file a single copy, please provide all parties with a copy of
this motion for rehearing.

      Thank you for all your help and time within this matter!



                                 Respectfully,



                                 Melvin Lee   Sanders   III
                                 #01931978-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro   se.




Cc:   file,
                             NO.   PD-0616-15

MELVIN LEE SANDERS, III               §     IN THE COURT OF CRIMINAL
                                     §
V-                                   §
                                     §
THE STATE: OF TEXAS.                 §      APPEALS IN AUSTIN, TEXAS

                   MOTION TO FILE A         SINGLE COPY

     COMES NOW, Melvin Lee Zanders;. Ill, #01931978, Petitioner
in the above -styled and -numbered cause and files his motion
for a single copy, and shows this Honorable Court GOOD CAUSE to
GRANT this motion as follows:

     1' The Petitioner is incarcerated in the TDCJ-CID Coffield

unit in Anderson County, and is indigent.
     2* The Petitioner does not have counsel for his help in or-,
der to fulfill the required copies.

     3* The Coffield unit does not allow for inmates to have

access to a copying machine in order to provide this Honorable

Court the required copies.

     4* The Petitioner requests for this Honorable Court to

order the clerk of the court to make and provide the necessary
parties with the required documents at hand, and without penalty.
                          PRAYER    FOR    RELIEF


     The Petitioner prays that this Honorable Court will GRANT

this motion and Order the Clerk of the Court to make and provide
all parties with the motion for rehearing.            /     r,

                                     Melvin Lee Sanders, III
                                     #01931978-Coffield
                                     2661 FM 2054
                                     Tenn.Colony, Tx. 75884
                                     Pro    se.

                                   page 1
                        INMATE DECLARATION

     I, Melvin Lee Sanders, III, #01931978, Petitioner is incar

cerated in:the TDCJ-CID Coffield unit in Anderson County, Texas,
declares that the foregoing is true and correct under the penalty
of perjury. Executed this day of November 19, 2X315

                                 tflJuvfl dtp cnr^a
                                  Melvin Lee Sanders, III
                                  #01931978-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro   se.

                         PROOF OF MAILING

     I, Melvin Lee Sanders, III, #01931978, have placed this

motion for a single copy into the internal mailing system of

the Coffield unit in Anderson County, on November 19, 2015. This

is true and correct under.the penalty of perjury. Executed this
day of November 19, ,2015.


                                  Melvin Lee Sanders, III
                                 #01931978-Coffield
                                  2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                  Pro   se.




                             page 2 of 2
                          NO.   PD-0616-15

                                IN THE


                     COURT OF CRIMINAL APPEALS

                          IN AUSTIN TEXAS




MELVIN LEE SANDERS, III                                PETITIONER

                                 Vs.

THE STATE OF TEXAS                                     RESPONDANT




                            APPENDIX A

                PETITIONER'S MOTION FOR NEW TRIAL

                      FILED ON JULY 7, 2014




On rehearing from a refusal of the Court of Criminal Appeals in

No. PD-0616-15 on October 7, 2015.




                                  Melvin Lee Sanders, III

                                  #01921978-Coffield

                                  2661 FM 2054

                                  Tenn.Colony, Tx. 75884

                                  Pro    se.
                                                  CAUSE NO. F47748                            <      ^      S
                                                                                                  C3 - -


            THE STATE OF TEXAS                                 §           IN THE DISTRICT^UR^FOFJ
            VS.                                                §             JOHNSON COUNJlXTE^AS
            MELVIN LEE SANDERS, III                            §               ^8TH JUDICALrtHSTOTCTi;
                                             MOTION FOR NEW TRIAL


            TO THE HONORABLE JUDGE OF SAID COURT:

                    Melvin Lee Sanders, HI, Defendant, moves this Court to set aside the verdictand

            sentence rendered onthe 10th day of June, 2014, in the above-styled and -numbered cause and to

            order a new trial, and in support thereof shows:

                    1.     The judgement of Conviction by Jury is contrary to the law and the evidence.

                    2.     There was juror misconduct during deliberations on guilt/innocence, at least one

            jurcr stated the Defendant was going toprison anyway because of the warrants testified to by he

s's--"' prosecution witnesses.
     '              3.     Further, one of the female jurors stated during deliberations that she had been

',       ., raped in the past, but that she had not told anyone that she had been raped except her husband,
          ) until she was inthejuryroom near the end of deliberations. This willful concealment of material

            information resulted in seating a juror that couldnot be impartial as to Defendant's guilt or

            innocence of the crime for which he was on trial.

                    4.     Additionally, jurorMona Grant stated that after hours ofdeliberations, and

            discussions regarding the cost of re-trying the case, she changed her vote from "not guilty' to

             'guilty' because she was tired ofthe arguing and she did not want to deal with discussions from
            the other juror's experience ofbeing raped, and that she assumed the case would be reversed on
            appeal. Ms. Grant stated that she had reasonable doubt as to the Defendant's guilt in this case.

            MOTION FOR NEWTRIAL                                                                      PAGE 1 OF 2
The Affidavit of Mona Grant, a juror in this cause, is attached hereto as Exhibit "A" for all

purposes.

       5.      Additionally, the court did not allowtestimony of the victim's sexual history,

evenafterthe Prosecutor alleged that this alleged act was the victim's first sexual experience.

This allegation was highly prejudicial and mislead the jury regarding the alleged victim's sexual

history and thepurported trauma associated with the alleged assault. The Affidavit of Joeleta

Kyle, a potential witness with personal knowledge of these facts, together withknowledge of the

alleged victim's reputation for truth and veracity, is attached hereto as Exhibit "B" for all

purposes.


       WHEREFORE, Melvin Lee Sanders, HI, Defendant, requests that this Court set aside

the judgement in this cause and order a new trial.

                                       DAVID E. HOUSTON, Attorney at Law
                                       3 East Henderson Street
                                       Post Office Box 1027
                                       Cleburne, Texas 76033-1027
                                       Telephone: 817.558.3056
                                       Facsimile: 817.5^8.3066

                                       By:
                                              DAVID E. HOUSTON
                                               State Bar No. 10052300
                                              Attorney for Melvin Lee Sanders, III

                                  CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the above and foregoing instrument has
beenserved upon Hon. Dale Hanna, District Attorney, Guinn Justice Center, 204 South Buffalo,
Cleburne, Texas 76033, by United States Mail, certified, return receipt requested, postage
prepaid; or by hand delivery; or by facsimile transmitted before 5:00 o'clock p.m., on this "7rff-
day of July, 2014.

                                                Jjf,
                                              DAVID E. HOUSTON




MOTION FOR NEW TRIAL                                                                     PAGE 2 OF 2
                                                                                             Copy   5




                                           CAUSE NO. F47748

THE STATE OF TEXAS                                §           * THE DISTRICT COURT OF
                                                  |              JOHNSON COUNTY, TEXAS
MELVIN LEE SANDERS, HI                            §                1™ JUDICIAL DISTRICT
       Aratnavtt IN SUPPORT OF nPFF-NDANrS MOTION FOR NEW TRIAL
       0n this         day ofJuly, 2014, Mona Grant appeared in person before me today and
stated under oath:

       "My name is Mona Grant. Iam above the age ofeighteen years, and Iam fully
       competent to make this affidavit. The facts stated in this affidavit are within my
       personal knowledge and are true and correct.
       "1 was ajuror in the guilt/innocense phase in the trial ofthe case entitled The
       State ofTexas vs. Melvin Lee Sanders, III, tried in the 18* Judicial District Court
        in Johnson County, Texas from June 2,2014 to June 5, 2014.
        "During deliberations on guilt/innocence, at least one juror said he was going to
        prison anyway because of the warrants.
        "Further, one ofthe female jurors stated during deliberations that she had been
        raped in the past, but that she had not told anyone that she had been raped except
        her husband, until she was in the jury room near the end of deliberations.
        "After hours ofdeliberations, and discussions regarding the cost of re-trying the
        case, 1changed my vote fiom 'not guilty' to 'guilty' because 1was tired ofthe ^
        arguing and Idid not want to deal with the revelation regarding the other juror s
        claim that she was raped. I assumed the case would be reversed on appeal.
        "1 regret changing my vote from 'not guilty' to 'guilty.' Ihad reasonable doubt
        that the Defendant was guilty ofthe sexual assault at the time, and 1still have
        reasonable doubt as to his guilt today."

                 ^...t'^Hi,-.^                   MONA GRANT

 SlGNED^^tfjteftreir^Jy MonaGrant on thi^L— day ofJuly, 2014

        \    •-. V       .;-••        :•    -—^tearyPublic. St'a#of Te:

             v..--- •1--i   -...•>'
                                               EXHIBIT "A'
                                      CAUSE NO. F47748

THE STATE OF TEXAS                              §              IN THE DISTRICT COURT OF
                                                §
VS                                              §                JOHNSON COUNTY, TEXAS
                                                §
MELVIN LEE SANDERS, III                         §                  18TH JUDICIAL DISTRICT

                     AFFIDAVIT OF JOELETA KYLE IN SUPPORT
                     OF DEFENDANTS MOTION FOR NEW TRIAL

       On this        day ofJuly, 2014, Joeleta Kyle appeared in person before metoday and

stated under oath:

       "Myname is Joeleta Kyle. I am above the age of eighteen years, and 1am fully
       competent to make this affidavit. The facts stated in this affidavit are within my
       personal knowledge and are true and correct.

       "My name is Joeleta Kyle. I am above the age of eighteen years, and I am fully
       competent to make this affidavit. The facts stated in this affidavit are within my
       personal knowledge and are true and correct.

       "I am the mother of Melvin Lee Sanders, HI, Defendant in this case.

       "Amy Walsh and her daughter Caitlinlived with me off and on for seven years
       and they had been living in my home for about two yearsup to the last time they
       moved out.

       "Amy Walsh was on probation for food stamp fraud and had three dirty
       urinalysis. Caitlin was on birth control pills when she was eleven years old.
       Caitlin was having sex with a boy namesDonavanthat lived with his
       grandmother across the street from where shewas living at 9412 John's Road,
       Alvarado, Texas. When Caitlin and her mother were staying in my house, I
       caught Caitlin and Donavan in bed together and madeDonavan leave the house.
       The District Attorney said this was her first time whenshe madethe outcrythat
       Melvin Lee Sanders, in raped her.

       "Donovan's grandmother, Molly, came to my home to talk to Amy and ask if
       Caitlin was pregnant and if it was true that Caitlin wasgoing to say she was raped
       by Donovan. Amy told Molly thatif Caitlin was pregnant, she would make her
       have an abortion because Amy was "not going to raise anotherfucking kid."

       "Amy Walshwas taking Caitlin to the doctor for urinary tract infections and she
       would white out the dates on the doctor slips so she wouldn't get in trouble for

                                          EXHIBIT "B"                                       page l or 3
Caitlin missing school. Caitlin missed a lot ofschool because ofhersex life at
such a young age.

"Caitlin began dating Nick. Nick's mother, Nance Canava, would let the two of
them sleep together every weekend. Amy Walsh would ground Caitlin from going
to Nick's home but Nick would call Amy Walshand tell her that if she did not let
Caitlin come over, he would no longer supply Amy with free marijuana. When 1
asked Amy what she was going todo, she replied "1 am taking Caitlin over there.
I am not going to lose my free pot connection because of this little bitch."
"In October 2013, Caitlin's father, Jimmy Tinsley, gotout of prison. I asked him
tohelp Amy and Caitlin get a place tolive and he said he did not want to help
them because Amy was a "crazy bitch". He stated that Amy would go inand beat
herhead against a wall and then call the police and tell them he had been the one
to do it. Amy hadcalled the police on Jimmy multiple times and had him put in
prison. She also told Jimmy mat Caitlin had called the police on him.
"Dorothy Daniels andI went toa mobile home in Alvarado, Texas where the
police had been called to because Caitlin had ran away from her>mother and was
in the residence withthree over age males and two under age girls. 1went with
Amy to the police station to let the detective hear a recording on my phone from
one of the over age males to Caitlin. Caitlin was then taken to Cook Children's
Hospital but she refused to take a rape test. This was all four months before she
accused Melvin Lee Sanders, III of rape and the Judge would not let the attorney
of Melvin Lee Sanders, IU see the information until it was too late.

"Caitlin liedto her mother telling Amy shehasstarted herperiod when she was
eleven years old when she really did not startuntil she was thirteen. Amy was
never a good mother to Caitlin. Amy has had drug problems. She was ina drug
raid when her first child was a baby. Amy lost custody ofthat child to her own
mother. Child Protective Services was called on Amy when Caitlin was a baby
because she would give her Tylenol to make Caitlin sleep when Amy was coming
down offdrugs. Amy callsCaitlin names like "back stabbing cunt." Amy uses
Caitlin and she knows when they don't have a place to stay she can use Caitlin to
call Dorothy Daniels or myself for a place to stay.

"I asked Amy tohelp with some ofthe bills orto move out. When I told her 1
need help with the electric bill she told me "Fuck you and your electric bill." I
then told her to move out. When I told her to move the said "I will hit you where
it hurts bitch". Caitlin came to me and asked when they would have to move out
of my home and I toldheras soon as they could.

"When Amy Walsh and Caitlin moved from my home, Amy had $2,000.00, of
child support from Caitlin's father but because she did not want to spend the
money on a place for them to live, she moved herself and Caitlin into a shelter.
                                   EXHIBIT "B"                                      page 2 of 3
       "After they moved out is when called and made a report to the police that Melvin
       Lee Sanders,III raped Caitlin. Amy and Caitlin both tested positive for
       marijuana and Amy tested positive for methamphetamines on hair follicle tests.
      "The pictures that were taken by the attorney for Melvin Lee Sanders, HI ofthe
      dump truck, do not show where the dump truck was atthe time ofthe alleged
      rape. Inaddition the dump truck isat least three feet offthe ground. There is no
      way Melvin Lee Sanders, in could hold Caitlin's hands above her head and
       have a hand over her mouth, like she stated, while at the same time opening the
       door and putting her in thedump truck. The dump truck is also ina straight view
       of the house. At the time of the alleged incident my sonRicky was on hospice and
       dying in my home. There was someone at the house at all times.

       'Myson Mervin Lee Sanders,III was not inthe home at all between July 2012
       and October 2012. He came bythe house in October 2012, about one week before
       his brother passed away. He was only there about an hour and then I did notsee
       him again until the dayof his brothers funeral."



                                              5ELETA KYLE


SIGNED under oath before me by Joeleta Kyle on this (.,.,. day of July, 2014.
                HEATHER McCOY
                 STXTEOFTEXAS                          _
                m»2SSSS^«"                  Notary
                                            Notary Public, State of
                                                                 < Texas




                                         EXHIBIT "B"                                     pace 3 of 3
                                        I"          6^




                                                    ip   P-         f°.
                                                     t
                                                              ifi
                                                         c

                                                         3.
      to                  J
                                                X
p                                       I

                                                                    ft
J5*
            °7-


                                            r
                                   O
      o




      *c^>


      c?




      U)
      IS?         c                ^>
                  .   ^       (I